DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
A preliminary amendment, filed 6/20/2021, is acknowledged. Claims 1-13 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A nickel-base superalloy at least comprising (in % by weight), especially consisting of” which includes contradictory transitional phrases.  Specifically, the preamble recites both the open transitional phrase “at least comprising” then recites “especially consisting of.”  It is unclear whether the claim intends to recite an open or closed composition and therefore, the scope of the claimed composition is indefinite. For the purpose of examination, the limitation will be interpreted as drawn to the open transitional phrase of “at least comprising.”  Claims 2-13 are indefinite based on their dependency.
Claim 2 recites “in which an additive manufacturing method is chosen.” It is unclear if and how the limitation “is chosen” limits the claim as it is unclear if the act of consideration is a required limitation.  Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “additive manufacturing method,” and the claim also recites “especially selective powder melting or selective powder sintering or application welding, especially powder application welding” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination, the claim is interpreted as requiring a method of making a component from an alloy as claimed in claim 1 using an additive manufacturing method, but does not require one of the specifically recited techniques.
Claim 3 recites “in which selective laser sintering or selective laser melting is used.”  Claim 2, from which it depends, recites in part, “especially selective powder melting or selective powder sintering.”  It is unclear if Claim 3 intends to limit the claimed method to the recited selective powder melting/sintering as in claim 2 or is drawn to those techniques further limited such that they must be performed with a laser.
Claim 4, 6-9, and 12-13 are each indefinite for substantially the same reason.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4, 6-9, and 12-13 each recite a broad recitation drawn to a broad compositional range and the claims each also recite a narrower compositional range beginning with the term “especially,” and another narrower composition beginning with the term “very particularly.” The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2019/0048451).
With respect to Claim 1, Ota teaches a Ni-based alloy with a composition, in weight%, as follows (para. 13, 15-16):

Claim 1
Ota
C
0.13-0.17
≤ 0.2
Cr
21-22
5-25
Co
18-20
0-30
W
1.8-2.2
≤ 8
Ti
3.0-3.4
1-10
Al
2.1-3.0
1-8
B
0.008-0.012
≤ 0.1
Zr
0.0025-0.01
≤ 0.1
Ta
1.6-2.5
≤ 10 total Ta + Nb
Nb
1.2-1.6
≤ 10 total Ta + Nb
Ni
Balance 
Balance
Other
Optional elements, see claim 1
Mo: 0-10
Fe: 0-10
O: 0.003-0.05


Compositional ranges including zero are interpreted as optional elements. Therefore, Ota teaches a Ni-based alloy with compositional ranges overlapping each of the instantly required compositional ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
With respect to Claim 2, the claim is interpreted as requiring a method of forming a component using an additive manufacturing method, but does not require the limitations reciting “especially” as detailed in the 112(b) rejection above. The claim does not require any particular structure or properties of the claimed “component.” Therefore, a method of forming any additively formed part, including an intermediate or temporary part, is deemed to meet the instant claim.
Ota teaches a method of using the Ni-based alloy as detailed in the rejection of claims 1-2 above to form a precursor body (thus, constituting a “component”) using, for example, an additive manufacturing method. (para. 55).  Thus, Ota is deemed to teach a method of making a component with an alloy as in Claim 1, meeting the instant claim.
With respect to Claims 4-13, Ota teaches a Ni-based alloy with compositional ranges of Cr, Co, Ti, Al, Ta, Nb, C, and W overlapping the respectively claimed ranges. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2019/0048451), as applied to claim 2 above, in view of Kray et al. (US 2019/0234313).
With respect to Claim 3, Ota teaches nickel-based alloy powder and a method of making a component, specifically a turbine engine component, with said alloy using an additive manufacturing method (see rejection of Claim 2 above, incorporated here by reference; abstract, para. 55, 75); however, the reference does not specifically teach a selective laser sintering method as the additive manufacturing method.
Kray teaches a method of making a turbine engine component using additive manufacturing, for example, selective laser melting, wherein the method utilizes a Ni or Co based superalloy. (para. 1, 25, 30-32, 55).
Thus, Ota and Kray to methods of making a Ni-based superalloy turbine engine component using additive manufacturing.  It would have been obvious to one of ordinary skill in the art to use the Ni-based alloy of Ota in a known method of additive manufacturing, selective laser melting, as taught by Kray, in order to form a component useful for, for example, a turbine engine.  In other words, it would have been obvious to one of ordinary skill in the art to substitute one method of additive manufacturing of a Ni-based superalloy, for another, with the same purpose, function, and effect, with a predictable result of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735